Citation Nr: 1604950	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veterans' death.  


REPRESENTATION

Appellant represented by:	Christopher Pashler, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 to September 1946.  He died in February 1966.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Roanoke, Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.

In January 2012, the Board remanded this appeal for further evidentiary development.

In January 2014, the Board denied the appellant's claim.  She appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a joint motion to vacate the January 2012 decision and to remand the appeal to the Board for further action consistent with the joint motion.  

The Board remanded the appeal for action consistent with the September 2014 joint motion in December 2014.  The requested development has been completed, and the appeal has been returned to the Board.  

The electronic record (VBMS) shows that the appellant submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative in November 2014.  This new representation is reflected on the title page of this decision.  


FINDINGS OF FACT

1.  According to the Veteran's death certificate, the immediate cause of his death on February [redacted], 1966, was metastatic liver cancer.
 
2.  At the time of the Veteran's death, service connection was in effect for a broken right index finger.
 
3.  The Veteran's metastatic liver cancer was not etiologically related to military service, to include treatment for gastritis therein, and was not manifest within the year following discharge from service, nor was the fatal condition caused or aggravated by service-connected disability.

4.  The Veteran's death was not due to or the result of service or to a disability of service origin.


CONCLUSION OF LAW

Neither service nor a service-connected disability contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits claimed, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied here by way of a letters sent to the appellant in January 2006 and February 2012 that informed her of her duty and the VA's duty for obtaining evidence.  In addition, the February 2012 letter met the notification requirements set out for claims for DIC benefits in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The claim was readjudicated in the May 2013 supplement statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect); see also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  Therefore, it is not prejudicial to the appellant for the Board to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  In light of the denial of the cause of death claim, no disability rating or effective date will be assigned, so there can be no possibility of prejudice to her under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting the appellant in the procurement of any pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  All available service treatment records (STRs) and post-service treatment records have been associated with the claims file, and a VA medical opinion was obtained.

There has been compliance with the Board's prior January 2012 remand instructions, which requested that the appellant be provided Hupp-compliant notice and notice of the unavailability of private treatment records, and that VA obtain a medical opinion concerning whether a service-connected disability had caused or contributed substantially or materially to the Veteran's death.  In February 2012, the AMC provided Hupp-compliant notice, notified the appellant that private treatment records from Burrell Memorial Hospital were unavailable, and requested that she identify and authorize the release of records from any provider that treated the Veteran prior to his death, or to submit the records herself.  In March 2012 and April 2012, the appellant responded that she had no further evidence to submit.  The requested VA medical opinion was obtained in December 2012.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating an appellant is entitled to compliance with remand directives as a matter of law, and that the Board commits error in failing to ensure there has been this required compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board's December 2014 remand was to implement the development requested in the September 2014 joint motion, which sought an addendum to the December 2012 opinion.  This was accomplished when an addendum from the same examiner who authored the December 2012 opinion was received in January 2015, and a review of the addendum shows that the deficiencies outlined in the joint motion have been rectified.  The Board notes in this regard that the Board's remand misidentified the December 2012 examiner as a physician.  That examiner was not a physician, and the Board notes that this does not render that individuals' opinion inadequate.  See Cox v. Nicholson, 20 Vet.App. 563 (2007).  Although the remand specified that, in the event the December 2012 examiner was unavailable, an opinion from a physician should be sought, in fact the December 2012 examiner was available.  Consequently, the remand instructions were fulfilled. 

The appellant has not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any error or deficiency in providing her notice or assistance with her claim is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls on the party attacking the agency's determination).  In a letter dated February [redacted], 2015, the appellant's new representative requested an extra 60 days in which to submit argument.  Those 60 days have now ended.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.


Cause of Death

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a service-connected disability, i.e., a disability of service origin, to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Following a careful review of the record, the Board finds that service connection is not warranted for the cause of the Veteran's death.  According to the Veteran's death certificate, the immediate cause of his death on February [redacted], 1966, was metastatic cancer of the liver.  No secondary cause or other significant condition contributing to death was noted. 

At the time of death, service connection was in effect for residuals of a broken right index finger, rated as 0 percent disabling.  The appellant has not herself claimed, nor do the service treatment records (STRs) and death certificate otherwise suggest that the Veteran's broken right index finger residuals had any impact on his death.  Accordingly, the Board finds that disability had no bearing on the Veteran's demise.

Additionally, the appellant does not contend and the evidence does not show that the Veteran's cancer manifested within a year following his discharge from service.  The death certificate reflects the Veteran's cancer had been present only a few months before he died.  Thus, the Veteran's liver cancer cannot be presumed to have been incurred in service under 38 C.F.R. § 3.309(a).

The appellant has argued that the Veteran's death was caused or contributed to by catarrhal gastritis, testifying during a February 2009 Travel Board hearing (pertaining to a procedural issue, and not the merits of the instant claim) that the Veteran had post-service bowel problems.  However, she has not provided any competent evidence, medical or otherwise, to support her contentions.  As noted, the death certificate does not list catarrhal gastritis as a primary or contributing cause of death, and the appellant is not competent as a lay person to diagnose any gastrointestinal disorder, or to relate the Veteran's death or his metastatic liver cancer to a gastrointestinal disorder, to include catarrhal gastritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The Board points out that addressing the etiology of a non-observable insidious process such as cancer or even gastritis is clearly a matter that requires medical, and not lay, expertise.

The only competent and probative medical evidence of record is a December 2012 VA opinion and January 2015 addendum by the same examiner indicating that it is less likely as not that the claimed disability (liver cancer) is related to a claimed in-service, injury, event or illness.  In December 2012, the examiner noted that the catarrhal gastritis treated during service resolved, and that the record is void of post-military care for residuals of gastritis.  Moreover, the examiner noted that the death certificate showed the cause of death to be metastatic liver cancer, and a review of medical literature did not reveal catarrhal gastritis as a risk factor for liver cancer.  He also noted that there was no other evidence in the claims file that the Veteran's incident of catarrhal gastritis in service contributed to the Veteran's death.

The January 2015 addendum repeated the December 2012 findings, and then addressed whether or not the Veteran's liver cancer may have been due to in-service causes other than the catarrhal gastritis.  The examiner found that "The military records reveal no other real or potential event etiologically related to that liver condition of 1966 causing death."  He concluded the Veteran's cause of death was not related "...to disability due to disease or injury incurred or aggravated during his period of service from July 1942 to September 1945."  

The December 2012 VA opinion and January 2015 addendum were based on a review of the claims file and were supported by rationale.  It is therefore afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). There is no contrary opinion of record, and the appellant has not submitted any competent evidence of an association between the Veteran's metastatic liver cancer and service, to include catarrhal gastritis therein. 

In reaching this decision, the Board has considered the argument received from the Veteran's representative in December 2015, as well as the medical literature cited therein.  The representative argues that the January 2015 addendum is inadequate, in that the examiner states "well-grounded and respected medical literature reveals no association between acute gastritis and subsequent liver cancer", but does not cite to any examples of such literature.  The representative then provides cites to medical literature indicating that liver metastases are common in many forms of cancers to include colorectal and stomach.  They also provide cites to medical literature that shows chronic gastritis increases the chance of developing gastric cancers, including stomach cancers.  They argue that these opinions provide a nexus that would support a grant of service connection for the cause of death, or at the very least compels a remand in order for the January 2015 examiner to address the medical literature that is cited.  

The Board does not agree with the representative's argument for three reasons.  First, the representative states that the only medical record reviewed by the VA examiner was a service treatment record from 1943.  In fact, the examiner states that he examined "evidence covering dates July 1942 to September 1946".  This review showed that the Veteran was treated for gastritis in 1943, and no further treatment or complaints were noted. 

Second, in order for a medical treatise to be sufficient to establish a nexus, the treatise must discuss relationships between conditions with a "degree of certainty."  See Wallin v. West, 11 Vet. App. 509 (1998).  On the other hand, if the medical treatise discusses the relationship in more generic terms, the treatise is insufficient to meet the requirement for a medical nexus.  See Sacks v. West, 11 Vet. App. 314 (1998).  There is no indication that the texts provided discuss the causal relationships with any degree of certainty.  Instead, as noted by the representative, they merely show that "chronic" gastritis increases the chance of developing cancer.  

Third, even if these texts were to discuss a causal relationship between gastritis and cancer with the required degree of certainty, they still would not suffice to establish a nexus or even require further attention from the January 2015 examiner.  The medical texts provided all refer to "chronic" gastritis, and purport to show that "chronic" gastritis increases the chance of developing cancer.  However, there is no evidence that the Veteran had "chronic" gastritis.  Instead, the January 2015 examiner states that "The veteran's acute clinical presentation of gastritis in 1943 resolved with no residual liver condition present."  The Veteran is noted to have recovered and resumed his duties.  Thus, there is no contradiction between the examiner's statement that medical literature reveals "no association between acute gastritis and subsequent liver cancer," and the literature provided by the representative regarding "chronic" gastritis and cancer. 

In any event, as the only competent and probative medical opinion evidence of record is against the claim, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


